Order entered March 9, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01248-CV

  CITY OF TERRELL, TEXAS, AND MIKE SIMS, INTERIM CITY
MANAGER OF THE CITY OF TERRELL, IN HIS OFFICIAL CAPACITY,
                        Appellants

                                       V.

          FREDERICK GEORGE EDMONDS, ET AL., Appellees

               On Appeal from the County Court at Law No. 2
                          Kaufman County, Texas
                    Trial Court Cause No. 103352-CC2

                                    ORDER

      Due to a scheduling conflict, this case and Cause No. 05-19-1382-CV are

now set for oral argument on THURSDAY APRIL 9, 2020 at 10:00 a.m. in the

courtroom located on the second floor of the George Allen Courthouse.


                                            /s/   DAVID J. SCHENCK
                                                  PRESIDING JUSTICE